Citation Nr: 0825333	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for fracture, 5th digit, right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1981.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.    

The Board remanded these claims to the RO for additional 
action in August 2006.  In May 2008, the veteran testified in 
support of these claims at a videoconference hearing held 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is now of record.
 
For the reasons that follow, the Board again REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
obstructive sleep apnea and an anxiety disorder and 
entitlement to a higher initial evaluation for a right hand 
disability.  Additional action is necessary before the Board 
decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duty to assist the veteran in the development of his 
claims; therefore, any decision to proceed in adjudicating 
those claims would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, during his May 2008 hearing, the veteran identified 
pertinent, outstanding medical records that need to be 
obtained in support of his appeal.  Allegedly, such records 
are located at the Peace Clinic, which is part of the local 
VA facility, and reflect treatment of the three conditions at 
issue in this appeal.  The veteran also testified that he had 
been incarcerated during the two years preceding the hearing, 
but his medical records from that period of time are not in 
the claims file.  

Second, with regard to his service connection claims, the 
veteran testified that, during service, in 1980, he was 
stationed in Fort Lauderdale, Florida, where his duties 
involved digging up dead bodies from the Haitian Cuban boat 
lift.  Allegedly, while doing so, he discovered a dead infant 
and, when he went to lift it, he pulled off the infant's 
arms.  He contends that, since then, he has had anxiety and 
other psychiatric disturbances.  The veteran also testified 
that, after this incident at a Coast Guard office, he 
received treatment for, and was diagnosed with, anxiety 
disorder.  Neither the veteran's service personnel file, 
which might confirm that the veteran participated in the 
Florida operation, as alleged, nor records of the alleged in-
service psychiatric treatment are the claims file.  

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the veteran's claim for a higher 
ini
tia
l 
eva
lua
tio
n 
is
necessary.  The RO afforded the veteran an examination during 
the 
cou
rse 
of 
thi
s
appeal, but the report of this examination is inadequate to 
dec
ide 
thi
s 
cla
im. 
Since that examination, conducted in April 2003, the veteran 
has 
cla
ime
d 
tha
t 
his
right hand disability has worsened and has asked VA to afford 
him 
ano
the
r
examination.  

In addition, in May 2008,  the veteran submitted additional 
evidence regarding his service .  The RO has not yet 
considered this evidence.  

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Contact the veteran and ask him to 
identify with more specificity the 
facilities where he received treatment, 
including during and after service, for 
the conditions at issue in this appeal.  
Also ask him to identify the dates 
(months and years) he received such 
treatment.

2.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
pertinent, outstanding medical records, 
including those located at: (a) the Peace 
Clinic, where the veteran is allegedly 
being seen for all of the conditions at 
issue in this appeal; (b) the facility 
where the veteran was incarcerated during 
the two years preceding his May 2008 
hearing; and (c) the Coast Guard office, 
where he was allegedly diagnosed with 
anxiety disorder in 1980 or 1981. 

3.  Request, obtain and associate with 
the claims file the veteran's service 
personnel file and any other pertinent 
service documents in an effort to verify 
that the veteran served in an operation 
in Florida in 1980 involving the Haitian 
Cuban boat lift.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
right hand disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all right hand 
symptomatology, including, if 
appropriate, tenderness, pain, 
limitation of motion, ankylosis, and 
numbness;  

b) characterize any ankylosis as 
favorable or unfavorable; 

c) identify any nerve damage caused 
by the right hand disability, 
indicate whether it is wholly 
sensory, and characterize it as 
mild, moderate or severe; 

d) consider whether the veteran's 
right hand symptoms cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

e) describe generally the impact of 
the veteran's right hand disability 
on his daily activities and 
employability; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

7.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




